 


109 HR 4372 IH: Rail Worker Emergency Training Act of 2005
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4372 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Lynch introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for a rail worker emergency training program. 
 
 
1.Short titleThis Act may be cited as the Rail Worker Emergency Training Act of 2005.  
2.Rail worker emergency training grants 
(a)Rail worker emergency training grantsThe Secretary of Homeland Security, in coordination with the Secretary of Transportation, is authorized to make grants to railroad carriers for costs incurred in compliance with section 3. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Homeland Security $100,000,000 to carry out the purposes of this Act. Amounts appropriated pursuant to this subsection shall remain available until expended. 
3.Rail worker emergency training program 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of Transportation and appropriate rail entities, shall issue detailed guidelines for a rail worker emergency training program designed to enhance rail worker training in preparation for and response to potential or actual terrorist attacks, natural disasters, and other emergencies. 
(b)Program ElementsThe guidelines developed under subsection (a) shall require such a program to include, at a minimum, elements that comprehensively address the following: 
(1)Critical infrastructure and equipment security inspection. 
(2)Hazardous material storage, transport, and monitoring. 
(3)Evacuation procedures in the event of fire, explosion, natural disaster, and other emergencies. 
(4)Unauthorized rail yard access and rail yard security. 
(5)Procedure for reporting suspicious activity, critical infrastructure, rail yard, and equipment security breaches, hazardous material storage or transport safety breaches, and other security or safety breaches. 
(6)Notification of law enforcement, emergency response, and other appropriate officials in the event of a terrorist attack, natural disaster, hazardous material explosion, and other emergencies. 
(7)Rail worker notification and training on railroad security plans, including a railroad carrier’s threat level identification system, employee notification when such levels change, employee roles and responsibilities regarding the security plan, and lines of communication and coordination in the event of an emergency. 
(8)Passenger communication and coordination in the event of an emergency. 
(9)Live situational training exercises regarding various emergency scenarios, including terrorist attacks, natural disasters, and hazardous material explosions. 
(10)Protective equipment and device use. 
(11)Locomotive cab securement. 
(12)Background, skills, and fitness for duty checks for railroad contractors, subcontractors, and their employees equal to those applicable to railroad employees. 
(13)Distress codes for use by train crews, bridge tenders, and others as the Secretary of Homeland Security considers appropriate. 
(14)Appropriate responses to defend onself. 
(15)Any other subject the Secretary of Homeland Security considers appropriate. 
(c)Railroad Carrier ProgramsNot later than 90 days after the Secretary of Homeland Security issues guidelines under subsection (a) in final form, each railroad carrier shall develop a rail worker emergency training program in accordance with those guidelines and submit it to the Secretary of Homeland Security for approval. Not later than 60 days after receiving a railroad carrier’s program under this subsection, the Secretary shall review the program and approve it or require the railroad carrier to make any revisions the Secretary considers necessary for the program to meet the guideline requirements. 
(d)TrainingNot later than 1 year after the Secretary of Homeland Security approves the training program developed by a railroad carrier under this section, the railroad carrier shall complete the training of all rail workers in accordance with that program. 
(e)UpdatesThe Secretary of Homeland Security shall update the training guidelines issued under subsection (a) from time to time to reflect new or different security threats, and shall require railroad carriers to revise their programs accordingly and provide additional training to their rail workers. Not later than 60 days after the Secretary of Homeland Security notifies railroad carriers to revise their programs to reflect updated guidelines issued by the Secretary under this section, each railroad carrier shall make all required revisions and submit their revised emergency training program to the Secretary of Homeland Security for approval. Not later than 60 days after receiving a railroad carrier’s revised program under this subsection, the Secretary shall review the program and approve it or require the railroad carrier to make any revisions the Secretary considers necessary for the program to meet updated guideline requirements. Not later than 180 days after the Secretary approves the revised training program developed by a railroad carrier under this subsection, the railroad carrier shall complete the training of all rail workers in accordance with the Secretary’s updated guidelines.
4.Noncompliance The Secretary of Homeland Security may issue a letter of noncompliance to any rail carrier that has failed to comply with the obligations imposed by this Act. Any such letters issued shall be transmitted to Congress and published in the Federal Register.  
5.Definitions For purposes of this Act: 
(1)Appropriate rail entitiesThe term appropriate rail entities means freight and passenger railroad carriers, nonprofit employee organizations representing rail workers, nonprofit employee organizations representing emergency responders, owners or lessors of rail cars used to transport hazardous materials, shippers of hazardous materials, manufacturers of rail tank cars, State Departments of Transportation, public safety officials, and other relevant parties. 
(2)RailroadThe term railroad has the meaning given that term in section 20102(1) of title 49, United States Code. 
(3)Railroad carrierThe term railroad carrier has the meaning given that term in section 20102(2) of title 49, United States Code. 
(4)Rail workerThe term rail worker includes any employee of a railroad carrier, or of a railroad carrier contractor or subcontractor, who— 
(A)inspects, tests, maintains, or repairs brakes, other mechanical systems or components, or safety appliances on railroad cars or locomotives; 
(B)is engaged in the operation of any train, including an employee that performs the duties of a hostler; 
(C)dispatches, reports, transmits, receives, or delivers orders pertaining to train movements via telegraph, telephone, radio, or any other electrical or mechanical device; 
(D)installs, repairs, tests, or maintains signal systems; 
(E)inspects, constructs, or repairs railroad track, bridges, roadway, electrical traction systems, roadway facilities, or roadway maintenance machinery; or 
(F)is otherwise considered appropriate by the Secretary of Transportation. 
 
